Citation Nr: 0828322	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-04 733	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chest 
condition/tightness in the chest, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for numbness in the 
legs, to include as due to an undiagnosed illness.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a lumbosacral 
spine disorder, currently evaluated as 20 percent disabling.



REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991 in the Southwest Asia theater of operations.  He also 
had just under 6 months of active service in the early 1970's 
and numerous years of service in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and January 2004 rating 
determinations of the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).  The June 2001 
decision denied increased ratings for hypertension and a low 
back disability.  The January 2004 decision denied 
entitlement to service connection for numbness of the upper 
and lower extremities, and a chest condition.

The veteran appeared at a March 2006 hearing before a hearing 
officer at the RO and at a November 2006 hearing before the 
undersigned.  In March 2007, the Board remanded the claims 
for additional development.

The issues of entitlement to service connection for numbness 
of the lower extremities and an increased rating for the 
lumbosacral spine disorder are remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.
	
2.  The numbness of the veteran's hands has been attributed 
to a diagnosed illness, namely bilateral carpal tunnel 
syndrome.

3.  The veteran's bilateral carpal tunnel syndrome is not 
related to a disease or injury in military service.

4.  The veteran's chest condition has not been attributed to 
a known clinical diagnosis and has manifested to a degree of 
10 percent or more for at least 6 months during the appeal 
period.  

5.  Aside from a single reading in January 2001, the 
veteran's diastolic pressure has not been 110 or more and his 
systolic pressure has not been 200 or more.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.317 (2007).

2.  An undiagnosed illness manifested by a chest condition 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117; 38 
C.F.R. §§ 3.303, 3.317, 4.1, 4.3, 4.20, 4.73, Diagnostic Code 
(DC) 5321 (2007).

3.  The criteria for a higher rating for hypertension have 
not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1) 4.1, 
4.3, 4.7, 4.10, 4.104, DC 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

With regard to his claims for service connection, the veteran 
was sent VCAA notice letters in June 2002, February 2003, and 
March 2007.  The letters provided him with notice of the 
evidence necessary to substantiate his claims, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The March 2007 letter also specifically 
requested that he submit any evidence in his possession 
pertaining to his claims.  Thus, the content of the letters 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.   Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in June 2002, February 2003, and 
March 2007.  He also received VCAA notice on the fourth and 
fifth Dingess elements, via letters sent in March 2006 and 
March 2007.  

With regard to the veteran's claim for an increased rating 
for hypertension, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the DC under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

With regard to the veteran's claim for an increased rating 
for hypertension, the RO sent a VCAA notice letter in March 
2007.  The letter notified him that to substantiate his 
claim, he needed to show an increase in the severity of his 
disability.  The letter notified him the types of medical and 
lay evidence he could submit to substantiate his claim and 
that VA would obtain any VA medical records or other medical 
treatment records he identified.  The letter also requested 
that he submit any evidence in his possession pertaining to 
his claim.  

The March 2007 letter also informed the veteran of how VA 
determines disability ratings.  Specifically, the letters 
explained that a rating is assigned from 0 to 100 percent 
based on a schedule published in title 38, C.F.R., Part 4.  
This was also explained in a March 2006 letter.  The letters 
notified him that VA considers the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
impact of the condition and symptoms on employment.  The 
letters provided examples of the types of evidence that might 
affect how a disability rating is assigned.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).  Such an error affects the essential fairness of the 
adjudication.  Id.; see Parker v. Brown, 
9 Vet. App. 476 (1996); see also Intercargo Ins. Co. v. 
United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if 
the error does not affect the "essential fairness" of the 
adjudication by preventing him meaningful participation in 
the adjudication of the claim, then it is not prejudicial.  
McDonough, supra Overton v. Nicholson, 20 Vet. App. 427, 435-
7 (2006).  

The VCAA notice to the veteran did not specifically advise 
him to provide information or evidence regarding how his 
hypertension affected his daily life, but a reasonable person 
could be expected to understand from the notice what was 
needed.  Furthermore, the veteran showed actual notice of 
this requirement when he provided testimony in March and 
November 2006 regarding the effect his disabilities had on 
his employment and daily life.  

As explained further below, the veteran's hypertension is 
evaluated based on the predominant pressure readings.  The 
specific measurements necessary for a higher rating were not 
provided to the veteran in a VCAA letter.  He was, however, 
provided with the criteria in the March 2002 statement of the 
case (SOC).  Such a post-decisional document could not 
provide legally sufficient VCAA notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (West 2002).  Nonetheless, the 
veteran should have been put on alert as to the criteria for 
substantiating entitlement to an increased rating for 
hypertension.  He had years after the notice in which to 
submit additional evidence and argument and was afforded 
opportunities for hearings.  He had an opportunity to 
meaningfully participate in the adjudication of his claim 
after receiving the necessary notice.  Therefore, any 
deficiency in the VCAA notice was not prejudicial and did not 
affect the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881, 890 (Fed. Cir. 2007); Overton v. 
Nicholson, 20 Vet. App. 427, 442-443 (2006).

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denials.  The timing 
deficiency was cured, however, by readjudication of the 
claims in an April 2008 supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), VA treatment records, and private 
medical records from Dr. Ryter, Ugent Care, Dr. Burke, and 
Dr. Lowney.  In addition, VA examinations were provided in 
June 2001, November 2002, May, June, and July 2003, November 
and December 2004, June 2005, and March 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Entitlement to Service Connection, 
to Include as Due to an Undiagnosed Illness

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  The Secretary has not 
determined that any disability warrants a presumption of 
service connection under this provision.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  No additional illness has 
been found to meet these criteria.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. 
§ 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).



Service Connection for Numbness of the Hands

The veteran's STRs are unremarkable for numbness of the 
hands.  A December 2000 VA treatment record indicates he 
complained of extremity numbness.  In September 2002, he 
reported that bilateral arm numbness usually occurred at 
night.  The assessment was bilateral carpal tunnel syndrome.  
He was referred for an electromyograph (EMG), which showed 
scattered abnormalities, but did not amount to a diagnosis.  
He was issued wrist slings and he noted some improvement in 
November 2002.  

The report of a May 2003 VA neurological examination 
indicates the veteran complained of pain and numbness in his 
hands, wrists and arms.  He had positive Tinel's sign 
bilaterally.  The diagnosis was bilateral carpal tunnel 
syndrome.  The reports of the July 2003 VA Gulf War 
examination and the June 2005 VA general medical examination 
also note a diagnosis of bilateral carpal tunnel syndrome.  

At the March 2006 hearing, the veteran said that he 
experienced numbness in his hands and tingling usually while 
driving or sleeping.  

Private medical records from Dr. Lowney report that the 
veteran complained of intermittent numbness and paresthesias 
in his extremities in November 2006.  He was referred to Dr. 
Burke and EMGs in November 2006, and January and February 
2007 revealed evidence of mild diffuse polyneuropathy and 
mild to moderate bilateral carpal tunnel syndrome.

In sum, the numbness in the veteran's upper extremities is 
attributable to a known clinical diagnosis-bilateral carpal 
tunnel syndrome.  Thus, the provisions of 38 U.S.C.A. § 1117, 
38 C.F.R. § 3.317 do not provide a basis for service 
connection.  Because the evidence does not show that this 
condition was incurred during his military service or might 
otherwise be casually related to his military service, 
entitlement to service connection is not warranted.  
Therefore, the claim for service connection for numbness of 
the hands, to include as due to an undiagnosed illness, must 
be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Service Connection for Chest Condition

The veteran's STRs are unremarkable for a chest condition.  
VA treatment records indicate he denied shortness of breath 
or chest pain in March 2000.  In November 2000 he complained 
of chest pressure and the initial impression was Pickwickian 
syndrome, a hypoventilation condition related to obesity.  It 
was also noted that pulmonary function tests suggested mild 
chronic obstructive pulmonary disease.  The report of a 
pulmonary function test indicated that obesity was the likely 
cause of restrictive changes.  In December 2000, the 
differential diagnosis was obstructive sleep apnea versus 
Pickwickian syndrome.  Cardiac etiology was ruled out.  In 
February 2001, results of a sleep study determined he had 
sleep apnea and he was given a continuous positive airway 
pressure (CPAP) machine.  In March 2001, atypical chest pain 
was noted.  

The report of the June 2001 VA hypertension examination 
indicates the veteran said he had occasional shortness of 
breath and chest tightness in his lower ribs.  VA treatment 
records show complaints of chest pressure, tightness, and rib 
pain in September and November 2001.

A June 2003 VA treatment record noted that the atypical chest 
pain had resolved.

The report of the July 2003 Gulf War examination indicates 
the veteran complained of chest tightness.  The examiner 
noted that the chest pain had an unknown etiology and was not 
attributable to a known clinical diagnosis.  

The report of the June 2005 VA general medical examination 
indicates the veteran complained of a history of constant 
chest pain and tightness beginning in 1994.  The examiner 
opined that the atypical chest pain had a diagnosis of 
gastroesophageal reflux disease (GERD) and obesity.  

A July 2005 VA treatment record indicates the veteran's 
atypical chest pain had resolved.  In December 2005, he 
reported that he was initially started on a CPAP machine when 
he was having chest pain, but had stopped using it since he 
felt fine.  

At the March 2006 hearing, the veteran said that he continued 
to experience tightness in his chest and could not tell if it 
was muscular or pulmonary in nature.

The veteran's chest pain and tightness have not been 
attributed to a known clinical diagnosis.  There has been 
some suggestion that these symptoms are attributable to sleep 
apnea, Pickwickian syndrome, GERD, or obesity, but no 
consistent diagnosis has been given.  The July 2003 VA 
examiner opined that these symptoms were of unknown etiology 
and the evidence supports that opinion.

To warrant service connection under 38 C.F.R. § 3.317 as a 
chronic qualifying disability, the disability must have 
existed for 6 months or more and have become manifest to a 
degree of 10 percent or more.  The evidence indicates the 
veteran's chest condition has existed for more than 6 months 
and has been at least 10 percent disabling. 

The veteran's chest condition can be evaluated by analogy 
using the criteria for functional impairment of muscles of 
respiration.  38 C.F.R. § 4.20 (2007) (When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous).  Under 
38 C.F.R. § 4.73, DC 5321, muscles of respiration (Group 
XXI), slight impairment warrants a 0 percent rating, moderate 
impairment warrants a 10 percent rating, moderately severe 
impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.   

The provisions of 38 C.F.R. § 4.56 provide guidelines for 
evaluating muscle disabilities.  A moderate muscle disability 
involves a record of consistent complaint of one or more 
cardinal signs and symptoms, which include loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination and uncertainty of movement.  The 
evidence shows consistent complaints of chest pain and 
tightness lasting more than 6 months.  This is equivalent to 
a moderate muscle disability and warrants a 10 percent 
rating.  Resolving all reasonable doubt in the veteran's 
favor, service connection is warranted for a chest condition 
due to an undiagnosed illness.  

Increased Rating for Hypertension

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  38 C.F.R. 
§ 4.104.  The veteran's hypertension is currently assigned a 
10 percent rating.  To warrant a higher 20 percent rating, 
diastolic pressure must predominately be 110 or more or; 
systolic pressure must be predominantly 200 or more.  

VA treatment records indicate the veteran's blood pressure 
was 162/104 in February 2000, 128/90 and 120/88 in March 
2000, 154/90 in September 2000, 151/100 and 158/98 in 
November 2000, 150/100 and 142/90 in December 2000, and 
137/63 in February 2001.  

A January 2001 private medical record from Urgent Care 
indicates the veteran's blood pressure was 164/110.

VA treatment records indicate the veteran's blood pressure 
was 150/100 in March 2001, and 134/80 in May 2001.

The report of the June 2001 VA hypertension examination 
indicates blood pressure readings were 122/82 on the right 
and 114/74 on the left sitting upright and 120/84 on the 
right in a supine position.  

An August 2001 VA treatment record indicates the veteran's 
blood pressure was 160/91.  He underwent an endoscopy and 
post procedure his systolic pressures ranged 115 to 136 and 
diastolic pressures ranged from 80 to 91.  

Private treatment records from Dr. Ryter indicate the 
veteran's blood pressure was well-controlled.  Blood pressure 
readings were 124/74 in April 2001 and 122/72 in August 2001.  

A September 2001 VA treatment record indicates the veteran's 
blood pressure was 182/105.  

Private treatment records from Urgent Care indicate the 
veteran's blood pressure was 100/70 on the right and 90/70 on 
the left in April 2002.

The report of the November 2002 VA hypertension examination 
indicates the veteran's blood pressure was 117/74 in August 
2002 and 135/75 in October 2002.  On physical examination his 
blood pressure was 142/80 and 128/84 on the right and 132/82 
on the left.  The examiner noted that hypertension was well-
controlled.

VA treatment records indicate the veteran's blood pressure 
was 122/70 in February 2003 and 122/75 in June 2003.

The report of the July 2003 VA Gulf War examination indicates 
the veteran's blood pressure was 132/80, 130/80 and 136/80.

VA treatment records indicate the veteran's blood pressure 
was 117/76 in September 2003, 130/71 in December 2003, 121/79 
in September 2004, and 117/78 in October 2004.

The report of a December 2004 VA hypertension examination 
indicates the veteran's hypertension was well-controlled.  
Blood pressure readings were 122/84, 134/84, and 138/80.

The report of a June 2005 VA general medicine examination 
indicates the veteran's blood pressure was 120/68, 128/80, 
and 120/74.  

VA treatment records indicate the veteran's blood pressure 
was 120/68 in January 2005, 108/66 in July 2005, 120/69 in 
November 2005, 110/69 in July 2006, and 116/58 in February 
2007.

Private treatment records from Dr. Lowney indicate the 
veteran's blood pressure was 110/80 in June 2006, 120/80 in 
September 2006, 110/70 in October 2006, and 120/70 in 
February 2007.

Aside from a single reading in January 2001 at Urgent Care, 
the veteran's diastolic pressure has not been 110 or more.  
It has been predominately in the 70 to 80 range.  The 
evidence also does not indicate that his systolic pressure 
has been 200 or more.  It has predominately been in range of 
110 to 140.  Therefore, a higher schedular rating is not 
warranted.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the veteran's 
hypertension presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
disability rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

The veteran's schedular evaluation is intended to compensate 
for considerable time lost from employment consistent with 
that evaluation.  38 C.F.R. § 4.1.  There is no evidence of 
marked interference with employment due to hypertension.  
There is some evidence of mild interference with employment 
from his service-connected lumbosacral spine disorder, but 
hypertension has not been reported to cause any interference 
with employment.  The record shows hypertension has been 
asymptomatic and well-controlled with medication during the 
course of this appeal.  The evidence also does not show 
frequent periods of hospitalization or other evidence that 
would render impractical the application of the rating 
schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for 
hypertension must be denied because the preponderance of the 
evidence is against the claim-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 4.7, 4.21.



ORDER

Entitlement to service connection for numbness of the hand, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a chest condition due 
to an undiagnosed illness is granted.

A higher rating for hypertension is denied.


REMAND

The veteran is service-connected for a lumbosacral strain.  
He has had complaints of intermittent back pain radiating 
into his lower extremities.  He has also complained of 
numbness and tingling in his lower extremities.

In July 1991, the veteran was given a diagnosis of acute back 
strain and neural radiculitis secondary to acute back strain.  
A September 1993 VA X-ray showed slight narrowing of the L5-
S1 disc space and the diagnosis was facet arthritis.  An 
October 2002 VA EMG showed scattered abnormality but no 
definite diagnosis.  A November 2002 magnetic resonance 
imaging (MRI) revealed he had congenital lumbosacral epidural 
lipomatosis and pedicular shortening, which the VA examiner 
said was aggravated by his military service.  The MRI showed 
mild to moderate changes of epidural lipomatosis involving 
the lower lumbar spinal canal below the L4 level and shallow 
central disc protrusion at the L5-S1 level, but no 
significant spinal canal stenosis.  The May 2003 VA examiner 
provided a diagnosis of lumbosacral radiculopathy at the L5 
level and right thigh meralgia paresthetica.  

A November 2004 VA X-ray showed good alignment of the 
vertebral bodies and that intervertebral disc spaces were 
fairly well-maintained.  Private treatment records from Dr. 
Burke indicate that EMGs showed no evidence of lumbosacral 
radiculopathy or lumbosacral plexopathy, but did show mild 
diffuse polyneuropathy with predominately demyelinating 
features.

In March 2007, the Board remanded the issues involving an 
increased rating for a lumbosacral spine disorder and service 
connection for numbness in the legs for additional 
development.  Specifically, the Board directed the agency of 
original jurisdiction (AOJ) to schedule the veteran for VA 
orthopedic and neurological examinations to determine the 
etiology of any lower extremity numbness and the severity of 
his service-connected lumbosacral spine disorder.  

The report of the March 2008 VA orthopedic examination notes 
a final diagnosis of herniated intervertebral disk with 
sciatic neuralgia.  The report of the March 2008 VA 
neurological examination notes a diagnosis of acquired 
lumbosacral degenerative disc disease with clinical evidence 
of right S1 radiculopathy.  The reports referenced the 
November 2002 MRI and October 2002 EMG.  Neither report 
addressed the more recent November 2004 VA X-ray and EMGs 
from Dr. Burke, which showed no evidence of degenerative disc 
disease of lumbosacral radiculopathy.  In light of the 
conflicting medical evidence, clarification is needed.  

Accordingly, the claims for service connection for numbness 
of the legs and an increased rating for a lumbosacral spine 
disorder are REMANDED for the following action:

1.  If possible, the VA physicians who 
examined the veteran in March 2008 should 
review the November 2004 VA X-ray and 
private EMGs from Dr. Burke with the 
remainder of the claims folder, and submit 
addendums indicating whether there are any 
changes to their previous diagnoses or 
opinions in light of this evidence.  

Specifically, the physicians should opine 
as to whether the veteran's complaints of 
numbness and pain in his lower extremities 
are attributable to his service-connected 
lumbosacral spine disorder.  If not, the 
examiners are asked whether these symptoms 
are attributable to another diagnosed 
illness.  The physicians should provide a 
rationale for any opinion.  

If the complaints of pain and numbness are 
not attributable to a diagnosed illness, 
the examiner should report all 
manifestations of the illness.  The 
severity of such symptoms should also be 
noted.

If the examiners who provided the previous 
examinations are not available, other 
qualified physicians may provide the 
necessary opinions.

2.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.	 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


